      Case 2:20-cv-02262-TLN-DB Document 29 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DESTINY SHIPLEY,                                   No. 2:20-cv-2262 TLN DB PS
12                       Plaintiff,
13              v.                                       ORDER
14    WHITNEY KULP, et al.,
15                       Defendants,
16

17          Plaintiff Destiney Shipley is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   December 14, 2021, defendants filed motions to dismiss. (ECF Nos. 8, 12, 13.) On January 13,

20   2021, plaintiff filed an amended complaint. (ECF No. 28.)

21          Rule 15(a)(1) of the Federal Rules of Civil Procedure provides that “[a] party may amend

22   its pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is

23   one to which a responsive pleading is required, 21 days after service of a responsive pleading or

24   21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Here,

25   plaintiff’s amended complaint was filed more than 21 days after defendants filed the motions to

26   dismiss.

27          However, “Rule 15(a) is very liberal and leave to amend shall be freely given when justice

28   so requires.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006)
                                                        1
      Case 2:20-cv-02262-TLN-DB Document 29 Filed 01/21/21 Page 2 of 2


 1   (quotation omitted); see also Fed. R. Civ. P. 15(a) (“The court should freely give leave when
 2   justice so requires.”). Courts “need not grant leave to amend where the amendment: (1)
 3   prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in the
 4   litigation; or (4) is futile.” Id. The “court’s discretion to deny leave to amend is particularly
 5   broad where the court has already given the plaintiff an opportunity to amend his complaint.”
 6   Fidelity Financial Corp. v. Federal Home Loan Bank of San Francisco, 792 F.2d 1432, 1438 (9th
 7   Cir. 1986).
 8           Here, the court has not previously granted plaintiff leave to amend. Nor can the
 9   undersigned find that granting plaintiff leave to amend would prejudice the opposing parties, is
10   sought in bad faith; would produce an undue delay, or would be futile. Therefore, and in light of
11   plaintiff’s pro se status, the undersigned will construe plaintiff’s filing as a request for leave to
12   amend and grant that request.
13                                                 CONCLUSION
14           Accordingly, IT IS HEREBY ORDERED that:
15           1. Plaintiff’s January 13, 2021 motion to leave to amend (ECF No. 28) is granted;
16           2. The amended complaint filed on January 13, 2021 (ECF No. 28) is deemed the
17   operative complaint in this action;
18           3. Defendants shall file a response to the amended complaint within twenty-one days of
19   the date of this order;
20           4. Defendants’ December 14, 2020 motions to dismiss (ECF Nos. 8, 12, 13) are denied
21   without prejudice to renewal as having been rendered moot; and
22           5. The January 22, 2021 hearing of defendants’ motion to dismiss is vacated.
23   Dated: January 21, 2021
24

25

26
     DLB:6
27   DB/orders/orders.pro se/shipley2261.lta.ord

28
                                                         2
